Citation Nr: 9906761	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-50 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an increased rating for residuals of gunshot 
wounds to the right thigh, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active military service from September 1942 
to September 1945.  The veteran was also a prisoner of war 
from December 1943 to December 1944.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1996 rating decision from the Department of 
Veterans Affairs Regional Office (RO) in Manila, Philippines.  

In October 1998, the RO granted service connection for 
ischemic heart disease (arteriosclerotic heart disease) with 
status post coronary artery bypass graft (CABG) as a residual 
of beriberi.  This claim is not at issue on appeal.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that additional clarification is necessary in 
order to render a fair determination in this matter.  The 
Board notes that the nature of the incurrence of the gunshot 
and/or shell fragment wounds remains unclear.  

In January 1987, the RO granted service connection for 
residuals of bullet wounds described as scars of the upper 
right thigh.  The RO cited the veteran's service medical 
records, which show the veteran underwent surgery in August 
1945 for treatment of a furuncle of the outer aspect of the 
right leg.  The service medical records describe this as 
moderate and the cause as undetermined.  

These records include a prior medical history of malaria in 
1943, but no prior history of a gunshot wound or a shell 
fragment wound.  Clearly, the hospital records show 
examination of the right upper leg as the physician reported 
a normal musculoskeletal system except for early abscess 
formation of the right leg.  The veteran also underwent a 
surgical consultation because of the history of painful 
swelling of the outer aspect of the right leg and tender 
glands in the upper medial thigh.  Again, the diagnosis was 
moderately severe furuncle of the outer aspect of the right 
leg and the cause remained undetermined.  There was again no 
indication that the veteran had bullet or gunshot wounds at 
that time.  The veteran underwent surgical incision and 
drainage of the furuncle on August 15, 1945.  

While the veteran's October 1945 Affidavit for Philippine 
Army Personnel includes a history of two bullet wounds 
incurred on July 23, 1943, the veteran completed the history.  
The veteran stated that he was treated for these two bullet 
wounds by a civilian doctor and sustained no permanent 
disabilities as a result.  This history clearly predates 
incision and drainage of the furuncle of the outer, i.e., 
lateral aspect, of the upper right leg in August 1945, yet 
two separate physicians do not note the wounds at that time.  

In his September 1945 report of Philippine Army physical 
examination, the veteran related having sustained two bullet 
wounds in the right upper thigh.  The examiner noted scars of 
bullet wounds in the right thigh.  Copies of these records 
were obtained in connection with the veteran's original 
service connection claim in 1986.  

In his May 1986 application for compensation, the veteran 
claimed that he sustained two bullet wounds to the right hip 
area.  During the VA examination in December 1986, the 
veteran reported two bullet wounds to the right thigh in 
1942, which were later extracted surgically.  He also added 
that he sustained a shell fragment wound to the right leg in 
1945.  Physical examination revealed two healed scars in the 
lateral aspect of the right upper thigh.  There was also a 
healed scar in the posterolateral aspect of the right leg 
posterior of the upper and middle third.  These scars were 
described as nontender.  

In his June 1992 application for compensation, the veteran 
reported that he had last worked as a police officer in 
September 1971.  

VA examination in October 1995 disclosed two hyperpigmented 
entry scars of the right lateral thigh and one hyperpigmented 
entry scar of the distal right lateral leg.   The examiner 
stated that the right lateral thigh scars were tender and 
painful to palpation.  The examiner stated that the distal 
right lateral leg scar was not tender and painful to 
palpation.  During this examination the veteran related 
having sustained a single gunshot wound to the right thigh , 
"at which time his comrade removed the bullet from his right 
thigh and placed herbal leaves on the wound."  

During VA examination in November 1997, the examiner noted 
two scars of the lateral aspect of the right thigh.  The 
examiner did not state whether or not the scars were tender 
and painful on objective demonstration.  The examiner noted 
that the veteran complained of knee-related pain and symptoms 
at donor cites for vein grafts from his 1995 bypass surgery.  
The examiner indicated residual involvement of the lateral 
aspect of the right thigh with injury to the vastus lateralis 
and the iliotibial tract, but the examiner did not adequately 
describe the residual muscle injury.  

During VA examination in December 1997, the examiner 
described the veteran as having a single gunshot wound.  The 
examiner described this wound as painless over the entry and 
exit wounds.  It is unclear whether the examiner was 
referring to one through and through gunshot wound or two 
separate penetrating wounds and incorrectly referred to one 
of these wounds as an exit wound.  The examiner also referred 
to scars from vein grafts from CABG surgery.  

In January 1998, the RO returned the November 1997 VA 
examination report as insufficient for rating purposes.  In a 
May 1998 letter to the Chief Medical Officer, the RO 
requested clarification of three areas involving residual 
limitation of motion involving the right lower extremity.  
There was no request for clarification of the number of 
gunshot wounds, an adequate statement of residual muscle 
impairment, a description of whether the gunshot wounds were 
penetrating or through and through and the Muscle Group(s) 
involved.  

The previous descriptions place the wounds in the areas of 
Muscle Groups XIV and XVI.  The VA physician responded to the 
medical opinion request in June 1998, but the clarification 
is limited to the questions presented in the May 1998 letter.  

During several VA POW protocol examinations conducted in 
August 1998, the physicians noted scars on both thighs on the 
medial aspect from the upper to the lower 3rd, which were 
secondary to donor grafts for CABG.  The physicians did not 
describe the remaining scars of the upper lateral aspect of 
the right thigh.  

The Board has carefully reviewed the development undertaken 
in response to the 1997 remand in light of a recent decision 
in Stegall v. West, 11 Vet. App. 268 (1998).  In concluding 
that another remand was required, the Court in Stegall noted 
the following regarding the Department's failure to comply 
with the terms of a recent Board remand order:

The protracted circumstances of this case and others which 
have come all too frequently before this Court demonstrate 
the compelling need to hold, as we do, that a remand by this 
Court or the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
orders. We hold further that a remand by this Court or the 
Board imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand, either personally or as [] "the head of the 
Department." 38 U.S.C. § 303.  It matters not that the 
agencies of original jurisdiction as well as those agencies 
of the VA responsible for evaluations, examinations, and 
medical opinions are not under the Board as part of a 
vertical chain of command which would subject them to the 
direct mandates of the Board.  It is the Secretary who is 
responsible for the "proper execution and administration of 
all laws administered by the Department and for the control, 
direction, and management of the Department."  38 U.S.C. § 
303. Moreover, the Secretary is by statute both the one to 
whom a veteran may appeal an initial denial as a matter of 
right (38 U.S.C. § 7104(a)), and a party, represented by the 
General Counsel, to every appeal before this Court (38 U.S.C. 
§ 7263(a)).  Finally, we hold also that where, as here, the 
remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure compliance.  

While it is true that where an appellant has not been harmed 
by an error in a Board determination, the error is not 
prejudicial (see 38 U.S.C. § 7261(b) ("Court shall take due 
account of the rule of prejudicial error")[)], the Court 
cannot say, based on the record before it, that the appellant 
here has not been harmed.  The Court takes this opportunity 
to remind the Secretary that the holdings of this decision 
are precedent to be followed in all cases presently in remand 
status.  

There is also some question in this case whether the veteran 
wishes to continue his appeal on this issue before the Board.  
During both the November 1997 and the December 1997 VA 
examinations, the veteran stated that he had no physical 
complaints related to the residuals from his service-
connected gunshot wounds.  Rather, his complaints were 
directed at the residuals from his bypass surgery and scars 
from the vein graft sites.  In October 1998, the RO granted 
service connection for ischemic heart disease 
(arteriosclerotic heart disease) with status post CABG as a 
residual of beriberi.  The RO assigned a 60 percent rating 
for this disability.  The RO should clarify whether the 
veteran desires to continue his appeal since he has been 
granted service connection and compensation benefits to which 
he relates his current physical impairment.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991);  38 C.F.R. § 3.103(a) (1998), the 
Board is remanding the case to the RO for further development 
as follows:

1.  The RO should ascertain whether the 
veteran wishes to pursue his claim for an 
increased rating for residuals of gunshot 
wounds to the right thigh.  During both 
the November and December 1997 VA 
examinations, the veteran stated that he 
had no physical complaints related to the 
residuals from his service-connected 
gunshot wounds.  Rather, his complaints 
were directed at the residuals from his 
bypass surgery and scars from the vein 
graft sites, for which he has been 
granted service connection.  


2.  If the veteran wishes to continue his 
appeal, he should identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and on-VA, inpatient and outpatient, 
who have treated him for the gunshot 
wounds of the right thigh since 1995.  
After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

3.  The RO should obtain adequate 
clarification of the medical findings 
reported in the November 1997 and 
December 1997 VA examination reports.  
This should include clarification of the 
number of gunshot wounds, an adequate 
statement of all residual muscle injury 
and impairment as outlined in the prior 
remand decision, a description of whether 
the gunshot wound(s) were penetrating or 
through and through and the Muscle 
Group(s) involved.  The previous 
descriptions place the wounds in the 
areas of Muscle Groups XIV and XVI.  If 
adequate clarification of the medical 
findings cannot be obtained or the 
veteran asserts an increase in severity 
of his residual disability, the RO should 
provide the veteran an additional VA 
compensation examination as outlined in 
the prior Board remand and this should 
also include evidence and opinions on the 
issues cited above.  





4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested medical evidence to 
ensure that it is responsive to and in 
complete compliance with the directives 
of this remand and if it is not, the RO 
should implement corrective procedures.  

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should 
readjudicate the issue of entitlement to 
an increased rating for residuals of 
gunshot wounds of the right thigh, with 
consideration of the provisions under 
both the old and amended criteria 
pertaining to the rating of muscle 
injuries under the VA Schedule for Rating 
Disabilities, 38 C.F.R. §§ 4.40, 4.45, 
4.59, and DeLuca v Brown, 8 Vet. App. 202 
(1995), as warranted.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 9 -


